Citation Nr: 1544863	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  13-16 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for stroke residuals, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from February 1968 to October 1969.  The Veteran also served in the Army National Guard.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the RO in Newington, Connecticut, which, in pertinent part, denied service connection for a stroke.  Upon receiving additional evidence during the one-year appeal period, the RO in Providence, Rhode Island, continued the denial in a February 2013 rating decision.

VA has received additional evidence since the issuance of the last Supplemental Statement of the Case (SSOC).  While this evidence does make reference to the issue on appeal, the information contained is merely cumulative and/or redundant of the evidence previously received and considered by the RO.  A waiver of RO consideration is not necessary.  See 38 C.F.R. § 20.1304(c) (2015).  

During the pendency of the appeal, there was some question as to whether the Veteran wanted a hearing before the Board as to the issue on appeal.  In an October 2015 letter, the Veteran's representative informed that the Veteran verbally advised that a hearing before the Board was not desired, and that the Board should issue a decision on the merits at this time.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam while on active duty and is presumed to have been exposed to Agent Orange.

2.  The Veteran had a stroke in July 2010.

3.  During a period of active duty for training (ACDUTRA) in June 1997, the Veteran experienced stroke-like symptoms that subsequently resolved without residuals.

4.  The Veteran's July 2010 stroke, along with any resulting residuals, is not causally or etiologically related to service, including as due to herbicide exposure and/or the June 1997 medical event.  


CONCLUSION OF LAW

The criteria for service connection for stroke residuals, including as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims' (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  

In September 2010, VA issued the Veteran a VCAA notice which informed of the evidence generally needed to support a claim for service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the March 2011 rating decision initially denying service connection for stroke.  Further, the issue was readjudicated in a May 2013 Statement of the Case (SOC) and August 2013 SSOC; therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, in February 2013 VA obtained a medical opinion concerning the stroke-like symptoms during ACDUTRA in June 1997.  Specifically, the opinion concerned whether the Veteran actually had a stroke in June 1997, and the incident's relationship, if any, to the July 2010 stroke.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The opinion report reflects that the relevant records were reviewed and all relevant questions were answered.

The Board notes that VA did not obtain an examination or opinion as to whether the July 2010 stroke was related to in-service herbicide exposure.  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  Here, the Board concludes that a VA medical examination is not necessary to render a decision on the issue on appeal.  

The Veteran has only advanced that one or more strokes (and any resulting residuals) are related to in-service herbicide exposure.  Competent lay or medical evidence is required to establish "an indication" that the Veteran's current residual disabilities are related to the in-service herbicide exposure on which the Veteran relies as the cause of the stroke.  See Waters v. Shinseki, 601 F.3d 1274, 1277-1278 (Fed. Cir. 2010).  As discussed below, the Veteran offers neither competent lay evidence nor competent medical evidence to support the claim.  The only evidence suggesting a possible link between the stroke and presumed herbicide exposure are the Veteran's statements.  Stroke and its accompanying residuals is not a disease subject to lay diagnosis or competent lay opinion.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a disorder capable of lay diagnosis).  The Veteran is a lay person and not competent to provide opinions on the etiology of a stroke.  As there is no competent evidence of record indicating that a stroke may be related to the presumed in-service herbicide exposure, a remand for a medical examination or opinion is not warranted.  See McLendon, 20 Vet. App. at 81-82.

All relevant documentation has been secured or adequately attempted to be secured, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue of service connection for stroke residuals, including as due to herbicide exposure.  38 U.S.C.A. §§ 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection for Stroke Residuals

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, stroke residuals are not a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a) (2015); therefore, the presumptive service connection provisions based on "chronic" in service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

The following diseases are deemed associated with herbicide exposure under VA law: AL amyloidosis, Chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, early onset peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  As such, stroke residuals are not a disease for which presumptive service connection based exposure to herbicides may be granted.  Id.

Notwithstanding the foregoing presumption provisions for herbicide exposure, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 
26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability immediately prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  
38 C.F.R. § 3.6(c)(1).  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA, or from injury incurred or aggravated while performing INACDUTRA.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2015); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; 
(2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran has advanced that prior strokes were related to exposure to Agent Orange in service.  As noted in the August 2013 SSOC, the Veteran has qualifying service in the Republic of Vietnam, and is presumed to have been exposed to herbicide agents during active service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).

A July 14, 2010 private treatment (medical) record reflects that the Veteran complained of symptoms of a possible stroke.  After a negative magnetic resonance imaging (MRI), a subsequent July treatment record noted that the Veteran may have had a transient ischemic attack (TIA).  Additional treatment was received by the Veteran, and the report from a July 17, 2010, private treatment record reflects that a private examiner opined that it was "clear the patient has had a stroke in spite of the negative MRI scan of the brain" and the Veteran "should be considered as a stroke patient and treated with appropriate rehabilitation."

While the evidence reflects that the July 2010 medical event was, in fact, a stroke, the same cannot be said for the June 1997 incident during a period of ACDUTRA.  Service treatment records from that period reflect that on June 15, 1997, the Veteran complained of numbness on the left side of the body, including the face and upper extremity.  The report from a June 17, 1997 examination indicates that the Veteran advanced that the numbness waxed and waned over the previous two to three days.  A June 18, 1997 service treatment record shows a diagnosis of neuralgia.  A subsequent June 20, 1997 service treatment record questioned whether the Veteran had a TIA.  

After the period of ACDUTRA ended, the Veteran received additional VA treatment in August 1997.  The report from an August 12, 1997 examination reflects that the Veteran reported that in June 1997, over the course of a day, there was gradual onset of left-side hand, arm, and face tingling.  The Veteran reported that the sensation worsened over the course of two days and then completely resolved without recurrence.  The VA treatment records indicated that the VA examiner opined that the Veteran had a small stroke that had resolved.  The Veteran was to report if sensory symptoms returned.

A follow-up report in October 1997 noted that the Veteran did not have any further symptoms.  The VA examiner opined that the Veteran had a transient spell suggestive of an ischemic event, without any residual on exam or findings on MRI.

In December 2012, VA sought a medical opinion concerning whether the June 1997 medical incident was a stroke occurring during a period of ACDUTRA.  After reviewing the relevant records, the physician opined that, within a reasonable degree of medical certainty, there was a less than 50 percent probability (less likely than not) that the incident of left-side face, arm, and hand numbness in June 1997 was a stroke.  As reason therefor, the physician explained that the symptoms were more limited in area than would have been expected, the symptoms lasted less than two days, the symptoms resolved abruptly rather than gradually, there was no visibility on the MRI, and there are other explanations for the numbness, including stretching of, or compression on, the peripheral nerves in the arm or stress-related sensory symptoms.

Further, the Board notes that, even if the Veteran did have a small stroke during ACDUTRA, and even if that small stroke was caused by exposure to herbicides in service, the evidence discussed above reflects that the symptoms of the June 1997 medical incident completely resolved with no residuals, and as such, no related disability; therefore, the June 1997 medical incident is only relevant to the question of whether the incident subsequently caused and/or is related to the July 2010 stroke.

The physician was specifically asked to provide an opinion as to whether the July 2010 stroke, and residuals thereof, was the direct result of the June 1997 medical incident.  The physician opined that the July 2010 stroke could not be directly linked to the June 1997 medical incident.  Even if the June 1997 medical incident was a stroke with full recovery within two days of onset, the only relationship it could have with the July 2010 incident would be any stroke risk factors the Veteran had at both times.  Such factors include hypertension, diabetes, hyperlipidemia, and smoking.  The Board notes that the Veteran does not have service connection for any of these risk factors.  The physician went on to state that, even if the two incidents shared similar risk factors, it would still not be accurate to state that the July 2010 stroke would be the direct result of the June 1997 medical incident. 

As there is no evidence of record linking the June 1997 ACDUTRA medical event to the July 2010 stroke, and considering the physician's opinion in the February 2013 report, the Board finds that the July 2010 stroke, and any resulting residuals, is not caused by and/or related to the June 1997 medical incident during ACDUTRA.

As the July 2010 stroke is not related to the symptoms experienced by the Veteran in June 1997 during a period of ACDUTRA (which subsequently completely resolved), the Board next finds that the weight of the evidence demonstrates that the July 2010 stroke, and any residuals thereof, is not causally or etiologically related to service, including presumed herbicide exposure during service.  Throughout the course of this appeal, the Veteran's only contention has been that one or more strokes, and the accompanying residuals, were caused by herbicide exposure in service.  The Board notes that strokes, and the accompanying residuals, by regulation, are not diseases for which service connection may be presumed as being the result of herbicide exposure.  See 38 C.F.R. § 3.309(e).  The scientific studies reviewed as part of that regulatory process established no correlation between herbicide exposure and strokes that occur many years later such that strokes and stroke residuals were specifically excluded by regulation as diseases associated with herbicide exposure.

A review of the Veteran's service treatment records, including service in both the Army and the Army National Guard, reflect no complaint, diagnosis, or treatment for stroke, stroke residuals, and/or stroke symptoms prior to 1997.  The first indication of any such symptoms was in June 1997 during ACDUTRA, which, as discussed above, completely resolved within a few days and came nearly 30 years after the Veteran would have been exposed to herbicides.  The first diagnosed stroke, in July 2010, occurred approximately 40 years after the Veteran would have been exposed to herbicides. 

While the Veteran has contended that the currently diagnosed stroke and stroke residuals were caused by exposure to herbicides in service, the Board does not find that under the facts of this case, where there is no symptomatology and no credible symptoms or treatment until many years after exposure to herbicides, the Veteran is competent to provide evidence of an etiological nexus between a stroke and the accompanying residuals and herbicide exposure.  See Kahana, 24 Vet. App. at 437 (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  The etiology of the Veteran's stroke involves complex medical etiological questions dealing with the origin and progression of the vascular system, and such a disability is diagnosed primarily on clinical findings and physiological testing.  While the Veteran is competent to relate many stroke residuals symptoms experienced at any time, he is not competent in this case to opine on whether there is a link between a stroke and active service, including herbicide exposure during active service, because such a medical opinion requires specific medical knowledge and training that the Veteran has not been shown to possess.

The Board has reviewed all the VA and private medical evidence available.  The evidence does not reflect that a VA or private physician has linked that July 2010 stroke, or any resulting residuals, to service, including as due to herbicide exposure.  For these reasons, the Board finds that the weight of the evidence is against direct service connection, including as due to herbicide exposure, for stroke and stroke residuals.  As the preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

  
ORDER

Service connection for stroke residuals is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


